Matter of Nephra P.I. (John Lee P.) (2017 NY Slip Op 03132)





Matter of Nephra P.I. (John Lee P.)


2017 NY Slip Op 03132


Decided on April 25, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2017

Tom, J.P., Mazzarelli, Andrias, Manzanet-Daniels, Webber, JJ.


3830 3829 3828

[*1]In re Nephra P.I., and Others, Children Under the Age of Eighteen, etc., John Lee P., et al., Respondents-Appellants, Forestdale Inc., et al., Petitioners-Respondents.


Law Office of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for John Lee P., appellant.
Steven N. Feinman, White Plains, for Shanel N., appellant.
Rosin Steinhagen Mendel, New York (Sarah H. Falik of counsel), for, respondents.
Karen Freedman, Lawyers for Children Inc., New York (Shirim Nothenberg of counsel), attorney for the children Nephra P., I, and Nephra P., IV.
Larry S. Bachner, Jamaica, attorney for the children Nephra P., II, Nephra P., VI and Nephra P., VII.
Tennille M. Tatum-Evans, New York, attorney for the children. Nephra P., III and Nephra P., V.
Andrew J. Baer, New York, attorney for the child Nefertiti P.

Orders (one for each child), Family Court, New York County (Jane Pearl, J.), entered on or about July 30, 2015, which, upon a determination of permanent neglect, terminated respondents' parental rights and transferred custody and guardianship of the subject children to petitioner agency and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs.
Family Court's determination that respondents permanently neglected the subject children is supported by clear and convincing evidence (Social Services Law § 384-b[7][a]; [3][g][i]). The agency engaged in diligent efforts to encourage and strengthen respondents' relationship with the children by, among other things, developing individualized plans tailored to fit their situation and needs, and providing referrals for, among other things, parenting skills, anger management, and individual counseling (id. § 384-b[7][f]; Matter of Adam Mike M. [Jeffrey M.], 104 AD3d 572, 573 [1st Dept 2013]). Despite these efforts, respondents only partially complied with the service plan and failed to benefit from the services offered, as they continue to deny responsibility for the conditions necessitating the children's removal from their care (104 AD3d at 573; see also Matter of Samantha C., 305 AD2d 167, 168 [1st Dept 2003], lv denied 100 NY2d 508 [2003]).
Moreover, after respondents completed some services, they knowingly orchestrated the unauthorized removal of the children from the agency, setting off a week-long manhunt that only ended when the van they and the children were in was surrounded by police officers who had their guns drawn. Respondents embarked on this journey without the children's medications, and [*2]the children reported that they did not have enough to eat, that they were forced to sleep in the van and to urinate in bottles, and that at least two of them were beaten. Respondents' decision to subject the children to this harrowing ordeal and their inability to appreciate the traumatic effect it had on the children — as well as the father's inability to spend even one week with the children without resorting to corporal punishment — constituted clear and convincing evidence that respondents did not benefit from services (id.).
The preponderance of the evidence supports Family Court's determination that termination of respondents' parental rights is in the best interests of the children, as the children have been in stable and loving foster homes for several years, all of their basic needs are being met and their foster parents want to adopt
them (Matter of Jayvon Nathaniel L. [Natasha A.], 70 AD3d 580 [1st Dept 2010]). The circumstances presented do not warrant a suspended judgment (id.).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 25, 2017
CLERK